The judgment under review is affirmed, for the reasons expressed in the opinion of Chief Justice Brogan for the Supreme Court.
Plaintiff in error argues that the conclusion of the Supreme Court, as stated in its opinion, that Exhibit S-16 was received in evidence without objection is not supported by the record. The record is not clear, but we conclude that the exhibit was received over the objection of counsel for the plaintiff in error and that exception to its admission was recorded. However, the reasoning of the opinion as to Exhibit S-14 applies equally toExhibit S-16, and we think there was no error in the trial court's ruling.
The judgment under review is affirmed.
For affirmance — THE CHANCELLOR, PARKER, BODINE, DONGES, PERSKIE, PORTER, DEAR, WELLS, HAGUE, THOMPSON, JJ. 10.
For reversal — COLIE, J. 1. *Page 53